DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome these rejections because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 9, claim 2 line 7, claim 4 lines 6 recites “the process water”.  There is a lack of antecedent basis for “the process water” in previous claim limitations.  Examiner notes claim 1 line 4 recites “scrubber process water”.  Claims 2-7 depend on claim 1 and hence are also rejected.
Claim 4 line 3 recites “the dynamic dissolution portion”. There is a lack of antecedent basis for “the dynamic dissolution portion” in previous claim limitations.  Examiner notes claim 3 recites “ a dynamic dissolution portion”, therefore claim 4 should depend on claim 3 for proper antecedent basis.  
Claim 7 line 3 recites “the dynamic dissolution portion”. There is a lack of antecedent basis for “the dynamic dissolution portion” in previous claim limitations.  Examiner notes claim 6 recites “ a dynamic dissolution portion”, therefore claim 7 should depend on claim 6 for proper antecedent basis.  
Claim 7 line 6 recites “process water”.  There is a lack of antecedent basis for “process water” in previous claim limitations.  
Claim 8 line 4 recites “the process water”.  There is a lack of antecedent basis for “the process water” in previous claim limitations.  Examiner notes claim 8 line 2 recites “scrubber process water”.    Claims 9 and 10 depend on claim 8 and hence are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(JP2008161782A).
	Japanese reference teaches a fine bubble generation system comprising a fine bubble generation device(carbon dioxide injection part 10 in figure 1; noting para 0031 stating the carbon dioxide injection part 10 consists of a micro or nano bubble generator) configured to generate fine bubbles containing carbon dioxide(noting carbon dioxide injector 8) in raw water(1), and a controller(6) configured to control a flow control valve(carbon dioxide flow meter 9) installed in a pipe(piping from carbon dioxide injector 8 to carbon dioxide injection part 10) providing carbon dioxide gas to the fine bubble generation device to adjust an amount of carbon dioxide gas to be injected into the fine bubble generation device(noting para 0027 stating based on a calculation result of a control device 6, a predetermined about of carbon dioxide is injected into the carbon dioxide injection unit 10).  Examiner notes the claim is directed to a “fine bubble generation system”, and therefore limitations to “in scrubber process water to be provided to a gas scrubber which sprays the process water onto ammonia -containing gas” is not given patentable weight for prior art analysis, wherein the gas scrubber and scrubber process water is not a structural part of the claimed “fine bubble generation system”.  
	Japanese reference further teaches a pH sensor(pH meter 3) configured to detect pH of a water flow to the fine bubble generation device, wherein the controller is configured to adjust an amount of carbon dioxide to be injected into the fine bubble generation device on the basis of a result of detecting by the pH sensor(noting para 0020 stating based on a target pH value, the carbon dioxide injection rate with respect to the water is obtained).   Japanese reference further teaches wherein the controller(6) is configured to adjust the amount of carbon dioxide gas to be injected into the fine bubble generation device to match a ratio among a weight ratio of carbon dioxide included in water.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference( CN210584342) taken together with KR reference(KR 2043819B1) in view of Japanese reference(2008161782A) .
	Chinese reference teaches in figure 1 an ammonia gas removal system comprising a storage tank(reservoir 4) holding a portion of scrubber process water, and wherein the storage tank is configured to store the scrubber process water to be provided to a gas scrubber, the gas scrubber being configured to spray(sprayer 9) the process water onto ammonia containing gas(ammonia tail gas inlet pipe 2).  Chinese reference is silent as to a fine bubble generation device is configured to receive at least a portion of scrubber process water from a storage tank and to generate fine bubbles containing carbon dioxide.  KR reference in figure 1 teaches a scrubber column(packed tower scrubber 10) including a sprayer(13) for spraying process liquid to a washing solution reservoir(17), and a fine bubble generator(50) provided in the reservoir to generate fine bubbles before returning the washing solution including fine bubbles to sprayer(13).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a fine bubble generation device configured to receive a portion of scrubber process water from the reservoir(4) of Chinese reference in order to provide scrubber process water including fine bubbles to sprayer(9) of Chinese reference.    Chinese reference taken together with KR reference is also silent as to fine bubbles containing carbon dioxide.  Japanese reference teaches a fine bubble generation system comprising a fine bubble generation device(carbon dioxide injection part 10 in figure 1; noting para 0031 stating the carbon dioxide injection part 10 consists of a micro or nano bubble generator)   configured to generate fine bubbles containing carbon dioxide(noting carbon dioxide injector 8) in raw water.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide carbon dioxide injected into fine bubbles of scrubber process water of Chinese reference taken together with KR reference in order to provide for a rapid generation of ammonium ions.  
	Chinese reference taken together with KR reference in view of Japanese reference further teaches a pH sensor(pH meter 3 in Japanese reference) configured to detect pH of scrubber process water stored in the storage tank, and a controller(control 6 in Japanese reference) configured to adjust an amount of CO2 to be injected into the fine bubble generation device on the basis of a result of detecting by the pH sensor(noting para 0020 of Japanese reference stating based on a target pH value, the carbon dioxide injection rate with respect to the water is obtained).  

Allowable Subject Matter
Claims 2,3,6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2 recites “wherein the gas scrubber and the storage tank are operatively coupled to each other, … , and to provide the process water to the storage tank.”  Both Chinese reference and KR reference teach a storage tank which is an integrated part of the gas scrubber, and does not teach or suggest wherein the gas scrubber and the storage tank are operatively coupled to each other, … , and to provide the process water to the storage tank.  
	Claims 3 and 6 recite “ a dynamic dissolution portion configured to whirl a fluid discharged from the injection portion at least two times and then to discharge the fluid”.   Chinese reference and KR reference do not teach or suggest a dynamic dissolution portion configured to whirl a fluid discharged from the injection portion at least two times and then to discharge the fluid.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 2, 2022